Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 5-15, 17, 19-26 are allowed
The following is an examiner’s statement of reasons for allowance: 
In light of the review of the PTAB decision dated 2/12/2021, the decision was presented that Els did not teach "filter[ing] the digital advertisement inventory data traffic from the at least one RTB advertising exchange in accordance with the settings of the plurality of different toggles". The Examiner found the reference of Els to be the closest prior art of record. 
The Examiner updated the search and found there reference of Scalise (US 20150142585) which teaches rule based filtering to avoid conflicts in placement of advertisements (see claim 2). 
The closest NPL of record was found to be “Optimization of Real-Time Auction Bidding Strategies in Mobile Advertisement” which teaches the filtering of advertisement data in an exchange, but does not disclose "filter[ing] the digital advertisement inventory data traffic from the at least one RTB advertising exchange in accordance with the settings of the plurality of different toggles,". 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.